DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 25 MARCH 2021, with respect to the objection the DRAWINGS, the 112(b) rejections and the art rejections under 102 and 103 have been fully considered and are persuasive.  The objection the DRAWINGS, the 112(b) rejections and the art rejections under 102 and 103 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 MARCH 2021 was filed after the mailing date of the Non-Final Office Action on 01 MARCH 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Interviews
On  27 APRIL 2021, 28 APRIL 2021 and 29 APRIL 2021, the Examiner and agent of record, Mr. PAUL J FOCKE discussed possible amendment to the claim language that would help clarify the aromatic compounds in Claim 1.  Also a discussion what the  interactions were referring to.  
On 29 APRIL 2021, Mr. PAUL J FOCKE has accepted amendment to the claim language proposed by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PAUL J FOCKE on 29 APRIL 2021.
In Claim 1, at the last line of claim 1, where it reads : “with phenyl.”, has been changed to “with phenyl or wherein the aromatic compound is a pyrene substituted with (C1-C6)mercaptoalkyl.” 
Claim 10 has been cancelled. 
Claims 24-35 are cancelled. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The invention directed towards an apparatus for analyzing a nucleic acid sequence in a sample, wherein a first and second reagent are each an aromatic compound selected from pyrene, benzene, anthracene, benzo[e]pyrene, 2-(phenylethynyl)pyrene, 2-phenyl pyrene, 3-nitro-1 H-pyrrole and 5-nitro-1 H-indole, wherein the aromatic compound is unsubstituted or substituted with a substituent selected from nitro, phenyl, (C1-C6)alkyl substituted with phenyl, (C2-C6)alkenyl substituted with phenyl or (C2-C6)alkynyl substituted with phenyl or wherein the aromatic compound is a pyrene substituted with (C1-C6)mercaptoalkyl is not found or suggested in the prior art. 
Upon further search and consideration by the Examiner pertinent prior art to LINDSAY, US Publication No. 2012/028948 A1, LINDSAY, US Publication No. 2013/0302901 A1 and  interactions, wherein a detectable signal is produced when the nucleobase interacts with the first and second reagent via the  interactions, however, each of these reference do not teach or suggest any of the aromatic compounds listed to be the first reagent and second reagent. 
The reagents listed in the disclosure of each of the references are not aromatic compounds and there is no teaching or suggestion to modify the reagent so they are at least one of the aromatic listed in the instant claim language.  
Since the prior art cited by the Examiner does not teach or suggest a modification of the reagents to be at least one of the aromatic compounds listed, the claims are allowed over the prior art.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-35 directed to composition non-elected without traverse.  Accordingly, claims 24-35 been cancelled.
Claims 1, 3, 5, 9, 11, 14-19, 36 and 38 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797